Citation Nr: 0217754	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  93-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
service-connected postoperative residuals of fracture, 
lateral and posterior malleoli, right ankle, with 
degenerative arthritis. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Navy from August 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1991 
and March 1996 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  
The rating decision of December 1991 determined that an 
increased rating of 30 percent was warranted for the 
veteran's service-connected residuals of fracture, lateral 
and posterior malleoli, right ankle, with degenerative 
arthritis of the right knee and right ankle, and the 
veteran appealed, seeking a rating in excess of 30 percent 
for that disability.  The rating decision of March 1996 
denied the veteran's claims for service connection for 
bilateral knee disabilities on a direct basis or as 
secondary to service-connected residuals of fracture of 
the right ankle, denied a rating in excess of 30 percent 
for service-connected residuals of fracture, lateral and 
posterior malleoli, right ankle, with degenerative 
arthritis, right ankle, and denied service connection for 
a bilateral knee disability as secondary to the veteran's 
service-connected right ankle disability.  

The record shows that in a Statement in Support of Claim 
from the veteran, received in June 1996, he requested a 
temporary total (100%) disability rating under the 
provisions of 38 C.F.R. Part 4, § 4.30 for hospitalization 
and convalescence from May 1, 1996, to June 6, 1996, 
following left knee surgery at the VAMC, Columbia.  He 
enclosed a note from a VA physician showing that the 
veteran could return to work on June 7, 1996.  The record 
shows that the RO has not addressed that issue, and it 
remains pending and unadjudicated.  That issue is referred 
to the RO for appropriate action.  

This case was previously before the Board in March 1995, 
and was Remanded to the RO for additional development of 
the record, to include obtaining private medical records 
of the claimant from the Greenville Memorial Hospital, and 
conducting a VA orthopedic examination of the veteran to 
determine the current nature and extent of his service-
connected right ankle disability, and to determine whether 
service connection is in effect for degenerative arthritis 
of the right knee, and if not, to ask the veteran to 
clarify his intentions regarding service connection for a 
right knee disability, or disability of both knees.  The 
actions requested on Remand were satisfactorily completed 
and the case returned to the Board.

This case was again before the Board in November 1997, and 
was Remanded to the RO to schedule the veteran's requested 
hearing before a traveling Member of the Board.  That 
hearing was held in April 1999.

This case was again before the Board in July 1999, and was 
Remanded to the RO for additional development of the 
record, to include all pertinent VA and non-VA medical 
records, conduct a VA orthopedic examination of the 
veteran to determine the current nature and extent of his 
service-connected right knee and right ankle disabilities, 
and to determine whether service connection is warranted 
for a left knee disability, and for other actions as 
specified therein.  The actions requested on Remand were 
not satisfactorily completed when the case was returned to 
the Board.

A Board remand order of October 2000 remanded the sole 
remaining issue on appeal, entitlement to a rating in 
excess of 30 percent for service connected residuals of 
fracture, right lateral and posterior malleoli, with 
degenerative arthritis, to the RO for specified actions 
consistent with the instructions contained in that remand 
order. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The record shows that the RO notified the 
appellant of the provisions of the VCAA, including VA's 
duty of notification and assistance to the veteran, by 
letter of May 2, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 
38 CFR § 3.159(c)(4)(iii), effective August 29, 2001, 
governing reopening of previously and finally denied 
claims, the provisions of this final rule apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by VA as of that date.  The record shows that 
the remaining issue on appeal does not address a reopened 
claim, and the revised regulations pertaining to reopened 
claims are inapplicable to this appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the Court held that where a statute or regulation changes 
during the appellate process, the version more favorable 
to the claimant shall apply.  VA's General Counsel has 
determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  
See VAOPGCPREC 11-00;  Janssen v. Principi, 15 Vet. 
App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for 
an equitable disposition of the instant appeal has been 
obtained by the RO, and that VA's duty of notification to 
the claimant of required information and evidence and its 
duty to assist him in obtaining all evidence necessary to 
substantiate his claim has been fully met.  The RO has 
obtained the claimant's complete service medical records, 
as well as all private and VA medical records identified 
by the claimant, and the claimant has been afforded 
personal hearings in May 1992 and December 1996 before an 
RO Hearing Officer, and a hearing before the undersigned 
traveling Member of the Board in April 1999.  He has been 
afforded comprehensive VA medical examinations for his 
claimed disabilities in August 1995, in January 2000, and 
in March 2000, and another review of the record by a VA 
examiner and medical opinions were obtained in May 2002.  
The appellant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that it is 
clear that the appellant was fully notified and aware of 
the type of information and evidence required to 
substantiate his claim.  

In view of the extensive factual development in the case, 
as demonstrated by the Board's multiple remand orders and 
the record on appeal, the appellant has been informed of 
the evidence and information needed to substantiate his 
claim, and he has been informed of VA's role in assisting 
in the development of the claim.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the appellant's claim.  For these reasons, 
further development is not necessary for compliance with 
the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.

2.  The veteran's service-connected postoperative 
residuals of fracture, lateral and posterior malleoli, 
right ankle, are currently manifested by well-healed, 
nontender surgical scars; pain to palpation over the 
anterolateral and postmedial aspects of the ankle; 
tenderness in the medial joint line and medial femoral 
condyle; impairment of the tibia and fibula, and malunion 
with marked ankle disability; fusion of the right ankle 
joint, with the foot in plantigrade position to the floor; 
multiple metallic screws transfixing the fused ankle 
joint, X-ray evidence of degenerative joint disease in the 
talocalcaneal articulation; and impairment of function on 
ambulation.  

3.  The veteran's service-connected postoperative 
residuals of fracture, lateral and posterior malleoli, 
right ankle, with degenerative arthritis of the 
talocalcaneal articulation, are not manifested by unusual 
or exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as 
to render inapplicable the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected postoperative residuals of fracture, 
lateral and posterior malleoli, right ankle, with 
degenerative arthritis of the talocalcaneal articulation, 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003-5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran served on active duty with the United States 
Navy from August 1967 to July 1970.  While on active duty, 
he sustained a fracture of the lateral and posterior 
malleoli, right ankle, with degenerative arthritis 
secondary to that injury.  In June 1970, a Physical 
Evaluation Board found the veteran to be unfit for further 
service due to those injuries, and he was discharged with 
severance pay in the amount of $1,839.60.  No disabilities 
of the knees, bilaterally, were shown on active duty or at 
the time of final service separation.  

Following receipt of his original application for VA 
disability compensation benefits in August 1970, a rating 
decision of September 1970 granted service connection for 
residuals of fracture, lateral and posterior malleoli, 
right ankle, with degenerative arthritis, right ankle, 
evaluated as 20 percent disabling.  The veteran was 
notified of that action and of his right to appeal, but 
did not appeal that decision.

On a routine future VA orthopedic examination in August 
1971, the veteran complained of not being able to stay on 
his feet all day, of right ankle weakness and giving out, 
with swelling and discoloration, and of arthritis of the 
right ankle and both knees.  The veteran walked with a 
limp to the right.  Examination revealed a well-healed, 
superficial, tender, 3-inch scar running parallel to the 
right Achilles' tendon, with considerable pain and 
tenderness of the entire right ankle, and enlargement of 
the right ankle as compared to the left.  Range of motion 
of the right ankle was very limited, with dorsiflexion and 
plantar flexion to 5 degrees each, moderate flexion was 
produced with efforts to go beyond 5 degrees of 
dorsiflexion or plantar flexion.  The examiner cited the 
veteran's statement that heavy work, prolonged standing, 
walking long distances produced discomfort in the form of 
swelling, pain and weakness.  He stated that he had been 
told that he had arthritis of both knees, with slight 
discomfort.  X-rays of the right ankle revealed an 
orthopedic screw through the posterior articular margin of 
the tibia; ununited fracture fragment of both the lateral 
and medial malleoli; several areas of irregularity of the 
articular margin of the tibia, best seen on lateral 
projection, which might present changes of traumatic 
arthritis.  X-rays of the knees, bilaterally, revealed no 
evidence of injury or bony disease, and the joint spaces 
were well-maintained.  The diagnoses were ununited 
fracture fragments of both lateral and medial malleoli, 
and traumatic arthritis, left ankle[sic].

A rating decision of September 1971 confirmed and 
continued the 20 percent evaluation for the veteran's 
service-connected residuals of fracture of the right 
ankle.  The claimant was notified of that action and of 
his right to appeal, but did not appeal that decision.

VA treatment records from the Greenville VA Outpatient 
Clinic, dated from March to April 1979, show that the 
veteran was seen for complaints of pain in his right ankle 
and both knees, swelling in his left knee, and recounted 
arthritis in both his knees.  Examination revealed a scar 
laterally and dorsally, with limitation of dorsiflexion to 
6 degrees.  X-rays of the right ankle revealed an old 
fracture of the tibia with a metallic screw in place, no 
recent pathology, and degenerative changes in the ankle 
joint.  The diagnoses were old fracture, right ankle, 
recurrent pain and arthralgia of the knees.  In April 
1979, the veteran was giving strengthening exercises for 
the legs, and Indocin for pain.  He was advised to be more 
sedentary, and to do less working and light work.  The 
impression was residuals of fracture of the right ankle 
and arthritic knees.  In May 1979, the veteran asked to be 
seen about his knees, and the examiner recommended that he 
do light work not involving lifting over 30 pounds; that 
he should not work longer than 8 hours daily for the next 
6 weeks; and that he should avoid standing or walking for 
long periods.  

A rating decision of May 79 confirmed and continued the 20 
percent evaluation for the veteran's service-connected 
residuals of fracture of the right ankle, with 
degenerative arthritis of the right ankle.  The claimant 
was notified of that action and of his right to appeal, 
but did not appeal that decision.

In September 1979, the veteran claimed service connection 
for knee injuries sustained in a January 1969 fall while 
on active duty.  A rating decision of October 1979 denied 
those claims on the grounds that the service medical 
records showed no inservice knee injuries.  However, that 
rating decision showed the veteran's service-connected 
right ankle disability to be fracture, lateral and 
posterior malleoli, right, healed, with degenerative 
arthritis, right knee.  The claimant was notified of that 
action and of his right to appeal, but did not appeal that 
decision.

In October 1991, the veteran requested a rating in excess 
of 20 percent for his right ankle disability, asserting 
that he now had to wear a support brace.  He requested 
that the RO obtain his treatment records from the VA 
outpatient clinic in Greenville, and from the VAMC, 
Columbia.  

VA outpatient clinic treatment records from the cited VA 
medical facilities show that the veteran was seen in May 
1991 for complaints of right ankle pain of 3-4 month's 
duration, with pain and cramps up into his right calf.  
Examination disclosed puffiness and mild swelling of the 
right ankle, without erythema or warmth, and a reduced 
range of motion. The diagnosis was probable degenerative 
joint disease, right ankle.  X-ray revealed considerable 
degenerative changes in the right ankle joint.  On follow-
up in July 1991, it was noted that the veteran worked for 
the post office; that he walked all day; and that his pain 
was worse in the evening after walking all day.  
Examination revealed tenderness over the anterior distal 
fibula, the posterior distal fibula, and the medial distal 
tibial shaft, with mild swelling, and 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  X-rays 
revealed advanced degenerative joint disease of the tibial 
talar joint.  He was given Motrin and intraarticular 
steroids by injection, and it was indicated that he might 
need a brace or arthrodesis.  He was again seen in the 
orthopedic outpatient clinic in August and October 1991, 
and was noted to be doing better with an ankle brace.

A rating decision of December 1991 determined that an 
increased rating of 30 percent, effective May 7, 1991, was 
warranted for the veteran's service-connected residuals of 
fracture of the right ankle, with degenerative arthritis 
of the right knee and right ankle.  The claimant was 
notified of that action and of his right to appeal.  He 
filed a Notice of Disagreement, seeking a rating in excess 
of 30 percent for that disability and calling attention to 
his altered gait and the great pain and stress he 
experiences.  He asked that his medical records be 
obtained from the VAMC, Columbia.

An RO request for the veteran's medical records from the 
Greenville VA outpatient clinic, received a response that 
the veteran had not been seen at that facility since 
October 1991, and that his next scheduled appointment was 
at the VAMC, Columbia, in May 1992.

A Statement of the Case was provided the claimant in 
February 1992, and he submitted his Substantive Appeal (VA 
Form 9) in February 1992, requesting a personal hearing 
before a traveling Member of the Board.  He further 
asserted that he has a lot of swelling and pain; and that 
he has to wear an ankle brace, which was causing muscle 
loss.  In a subsequent letter, the claimant stated that he 
would rather have his hearing conducted by the RO Hearing 
Officer.  

VA outpatient clinic treatment records from the VAMC, 
Columbia, dated from August 1991 to February 1992, show 
that the veteran was seen in February 1992 for complaints 
of right ankle swelling and muscle loss in his right lower 
leg, and that he asked whether anything could be done to 
rebuild the muscle tone.  Examination revealed that the 
right calf was noticeably smaller than the left, with mild 
tenderness over the distal tibia and fibula.  The 
assessment was degenerative joint disease of the tibial 
talar joint, requiring a brace.  In July 1992, the veteran 
was seen for severe degenerative joint disease of the 
right ankle, and the diagnosis was post-traumatic 
degenerative joint disease.

A personal hearing was held in May 1992 before an the RO 
Hearing Officer.  The veteran testified as to the symptoms 
and impairment caused by his service-connected right ankle 
disability.  The Hearing Officer asked the veteran at that 
hearing whether he had received any additional treatment 
since October 1991 for his service-connected right ankle 
and right knee disability, to which he answered in the 
affirmative.  He related that on orthopedic consultation 
in May 1992, the VA orthopedist showed him his X-rays, and 
stated that the cartilage was gone between bones, and that 
there was now bone-on-bone contact, which is the source of 
his pain, with arthritis through his ankle.  He further 
related that the VA orthopedist spoke to him about a 
surgical procedure, but stated that based upon the 
veteran's age and the fact that he would have very little 
remaining movement, he would prefer to wait until the pain 
was unbearable.  The veteran indicated that he had been 
issued a double upright brace with PTB cuff and a neutral 
flex and stop; that he had been required to have another 
brace issued because of the decrease in the size of his 
leg; and that he takes Motrin and Naprosyn for pain, but 
had recently been put on Feldene.  

Noting that the veteran's service-connected disability 
included degenerative arthritis of the right knee and 
right ankle, the veteran's representative asked the 
veteran whether he had pain in both his right ankle and 
his right knee, to which he responded affirmatively.  He 
further stated that sometimes the pain gets unbearable, 
and he is unable to work, and that in his opinion, the 
bones in his leg, from ankle to knee, are not properly 
aligned; that he has loss of strength and limitation of 
motion; that he limps very badly; that his right leg is 
getting smaller but he is unable to do exercises to keep 
that from happening; and that his service-connected 
disability is getting worse despite his use of a brace and 
medications.  The veteran testified that his service-
connected disabilities affected his employment and his 
social and recreational activities.  He identified 
additional VA outpatient records.  A transcript of the 
testimony is of record.  Following that hearing, the 
veteran submitted into evidence a copy of his service 
department Physical Evaluation Board proceedings. 

A Hearing Officer's Decision, dated in October 1992, 
denied entitlement to a rating in excess of 30 percent for 
the veteran's service connected residuals of fracture, 
lateral and posterior malleoli, right ankle, with 
degenerative arthritis, right ankle.  The claimant and his 
representative was notified of that action.  

A Supplemental Statement of the Case was provided the 
claimant and his representative on November 9, 1992.

In another Substantive Appeal (VA Form 9), submitted by 
the claimant in November 1992, he asserted that the VA 
orthopedic examination at the VAMC, Columbia, was 
inadequate; that he has worsening arthritis in both knees; 
that the damage to his right ankle in service continues to 
get worse; that he had to undergo surgery to his knee to 
remove bone fragments; and that the bone in his right 
ankle is not properly aligned, necessitating the use of a 
brace; and that another VA orthopedic examination was 
warranted to show the full extent of his disability of the 
right ankle and both knees.  

A November 1992 RO letter to Greenville Memorial Hospital 
requested the veteran's treatment records from that 
facility from 1982 to the present.  

A Statement of Accredited Representative in Appealed Case 
(VA Form 646) was received at the RO on May 1993.  The 
veteran was notified by RO letter of May 7, 1993, that his 
case was being transferred to the Board, and that he would 
be notified of the Board's decision.  The veteran 
submitted a lay statement from his spouse, dated in May 
1993, in which she called attention to the veteran's 
inability to participate with his sons in sports or in 
many activities in which a father normally participates 
because of his ankle pain; that he constantly takes 
medication; that his doctor has informed her that "nothing 
can be done"; that she saw the X-rays showing bone-on-
bone; and that the veteran's symptoms warrant a higher 
disability evaluation.  

A January 1994 letter from an orthopedic surgeon at the 
VAMC, Columbia, informed the veteran that his surgery was 
scheduled for February 22, 1994.  Another letter from that 
individual, dated in January 1994, stated that the veteran 
was to be admitted to the VAMC, Columbia, on February 20, 
1994; that he was scheduled for surgery on February 22, 
1994; and that he would remain in the hospital 
postoperatively for3-4 days; that he would be unable to 
work until August 12. 1994; and that when he returned to 
work, he would be unable to stand for long periods.  In an 
accompanying Statement in Support of Claim (VA Form 21-
4138) from the veteran, received in February 1994, he 
requested a temporary total (100%) disability rating under 
the provisions of 38 C.F.R. Part 4, § 4.30.  In another 
Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received in February 1994, he stated that he had 
been admitted to the VAMC, Columbia, for treatment of his 
service-connected degenerative joint disease of the 
ankles.

A June 1994 Medical Certificate provided to the US Postal 
Service by a VA physician stated that the veteran had 
undergone a right ankle fusion at the VAMC, Columbia; that 
he would be unable to work until June 13, 1994; that he 
would be able to work only half-time for the first two 
weeks; that he would have work restrictions such as 
lifting weights, and that he was to do minimal standing. 

A rating decision of June 1994 granted a temporary total 
(100%) disability rating under the provisions of 38 C.F.R. 
Part 4, § 4.30, from February 20, 1994, to July 1, 1994.  
On July 1, 1994, the 30 percent prehospitalization rating 
for his service-connected residuals of fracture of the 
lateral and posterior malleoli, right ankle, status post 
right ankle fusion, with degenerative arthritis of the 
right ankle and right knee, was resumed.  The claimant was 
notified of that action and of his right to appeal by RO 
letter of June 22, 1994.

In a Statement in Support of Claim (VA Form 21-4138) from 
the veteran, received in March 1995, he stated that he had 
been admitted to the VAMC, Columbia, on February 10, 1995, 
and was unable to work.  Enclosed with that statement were 
memorandums from VA orthopedists showing that the veteran 
was to be hospitalized for surgery on February 10, 1995; 
that he was to return to the clinic on February 25, 1995; 
and that he could return to work on March 13, 1995.

This case was before the Board on March 27, 1995, at which 
time the Board remanded the case to the RO for additional 
development of the record, to include obtaining private 
medical records of the claimant from the Greenville 
Memorial Hospital, and conducting a VA orthopedic 
examination of the veteran to determine the current nature 
and extent of his service-connected right ankle 
disability, and to determine whether service connection is 
in effect for degenerative arthritis of the right knee, 
and if not, to ask the veteran to clarify his intentions 
regarding service connection for a right knee disability, 
or disability of both knees.  

A VA hospital summary shows that the veteran was admitted 
on February 20, 1994, for elective fusion of the right 
ankle.  It was noted that the veteran sustained a right 
ankle fracture while on active duty, and that current X-
rays of the right ankle revealed severe post-traumatic 
degenerative arthritis of the right ankle.  A right ankle 
fusion was performed, with cannulated screw fixation of 
the tibio-talar joint, and the subtalar joint was left 
unfused.  He did well postoperatively, and was afebrile 
and walking in a short leg cast on hospital discharge on 
February 26, 1994.  

VA outpatient treatment records show that the veteran was 
again seen in March 1994; and that the cast had been 
removed and the wound was clean.  X-rays revealed good 
arthrodesis of the right ankle, and the position of the 
foot and ankle was good.  In April and May 1994, he was 
seen for follow-up, and X-rays showed that the fusion was 
progressing well, but was not fully united, and that his 
right ankle was rigid.  VA outpatient treatment records 
show that the veteran was seen in June and July 1994, and 
found to have slight ankle pain on strain, but minimal 
discomfort, and the right ankle arthrodesis was shown to 
be healing well.  Mild swelling was controlled with an 
elastic stocking.  In August 1994, the right ankle fusion 
was shown by X-ray to be healing well, with good fusion. 

Additional VA outpatient treatment records show that the 
veteran was seen in January 1995 with complaints of pain 
and swelling in his right knee, with no recent injury.  
Examination revealed effusion of the right knee, 
tenderness medially and on medial stress, flexion to 90 
degrees and extension to -5 degrees.  X-rays were 
negative.  The impression was meniscal [tear] versus 
medial knee strain.  On follow-up in January 1995, the 
veteran's right knee remained symptomatic, and the 
impression was probable medial meniscus tear.  On February 
10, 1995, an arthroscopic partial medial meniscectomy was 
performed for a post horn tear.  On February 27, 1995, 
effusion was moderate, a full range of motion was 
demonstrated, sutures were removed, and it was indicated 
that he could return to work in two weeks.  On March 13, 
1995, the veteran was shown to be doing well, with no 
effusion, normal weight-bearing, and no pain on 
manipulation.  

A rating decision of April 1995, denied a rating in excess 
of 30 percent for the veteran's service-connected right 
ankle disability; proposed to reduce the evaluation for 
the veteran's service-connected right ankle disability to 
a 20 percent evaluation, and determined that the rating 
decision of October 26, 1979, was clearly and unmistakably 
in error with regard to service connection for 
degenerative arthritis of the right knee.  An RO letter of 
May 11, 1995, enclosed a copy of that rating decision, and 
notified the claimant of those actions and of his right to 
appeal, and of the proposed action and of his right to 
submit evidence showing why that proposed action should 
not be taken.  Apart from the enclosed copy of that rating 
decision, the RO letter did not discuss the determination 
that the rating decision of October 26, 1979, was clearly 
and unmistakably in error with regard to service 
connection for degenerative arthritis of the right knee.  

In a Statement in Support of Claim from the veteran, 
received in February 1995, he requested a temporary total 
(100%) disability rating under the provisions of 38 C.F.R. 
Part 4, § 4.30 for his arthroscopic surgery of the right 
knee on February 10, 1995, noting that he would not be 
able to return to work until March 14, 1995.  In an 
annotation to that statement, the veteran indicated that 
he had returned to work on March 14, 1995.  In another 
Statement in Support of Claim from the veteran, received 
in March 1995, he undertook to file a Notice of 
Disagreement with the proposed reduction in the evaluation 
of his service-connected right ankle disability to a 20 
percent evaluation, and requested a Statement of the Case.  

In an RO letter to the veteran, dated in July 1995, he was 
asked to state whether he was claiming service connection 
for a right knee disability, or service connection for 
disabilities of both knees.  That letter cited the RO's 
May 11, 1995 letter notifying him that service connection 
was not in effect for a knee condition, and informed him 
that new and material evidence was needed to reopen a 
claim for service connection for a knee condition.  In 
another RO letter to the veteran, dated in July 1995, he 
was informed that Greenville Memorial Hospital had not 
responded to the RO request for his treatment records from 
that facility, and asked that he obtain and submit those 
records.  

A VA hospital summary from the VAMC, Columbia, shows that 
on February 10, 1995, the veteran underwent a diagnostic 
arthroscopy of the right knee, with a partial medial 
meniscectomy for a medial meniscus tear, right knee.  He 
was not shown to have been admitted.  On February 27, 
1995, effusion was moderate, a full range of motion was 
demonstrated, and sutures were removed, and it was 
indicated that he could return to work in two weeks.  On 
March 13, 1995, the veteran was shown to be doing well, 
with no effusion, normal weight-bearing, and no pain on 
manipulation.  On July 1995, X-rays of the right ankle 
revealed a right ankle arthrodesis in good position, and 
the veteran was shown to be doing well following that 
procedure.  He complained of left knee pain and swelling, 
5 days previously, without trauma.  Examination of the 
left knee disclosed no effusion or instability, a full 
range of motion, some discomfort on full extension, and he 
was referred for a left knee X-ray.  

In a Statement in Support of Claim from the veteran, 
received in August 1995, he stated that he requested 
service connection for a right knee disability; that he 
sustained injury to that knee; and that his service 
medical records and VA medical records show continual 
treatment for his right knee since service separation.  No 
mention was made of any left knee claim.

A report of VA orthopedic examination, conducted in August 
1995, cited the veteran's history of a 1969 right ankle 
injury requiring surgery during active service, with 
subsequent right ankle pain, and a right ankle 
arthrodesis, with fusion and pinning, in 1994.  Since that 
time, the veteran related, his right lower extremity had 
been shorter than the left, requiring the use of special 
shoes to equalize his extremities.  The veteran also 
reported a chronic right knee injury requiring surgery in 
1982, with significant improvement until recently, when 
right knee pain returned, and that his left knee had 
recently started bothering him, with occasional swelling, 
and might be the result of carrying his weight on that 
left knee.  He denied any current active swelling in the 
left knee, and denied any other active joint pain or 
abnormalities.  

Examination disclosed that the veteran walked with a limp 
to the right lower extremity.  The extremities showed mild 
edema in the right ankle area and the right foot, but the 
right and left knees had no effusion and no evidence of 
active inflammation.  Some crepitus was noted in the left 
knee, but no limitation of motion was noted in either 
knee, and his deep tendon reflexes were normal.  No motion 
was present in the right ankle.  The veteran was able to 
move all toes without difficulty, and sensation was 
intact.  Muscle strength was slightly decreased in the 
right lower extremity due to pain.  Otherwise, all other 
extremities exhibited 5/5 muscle strength.  Straight leg 
raising was negative, bilaterally.  The examiner's 
assessment was that the veteran had chronic right lower 
extremity joint injuries and surgeries; that currently, 
his right ankle injury limits his activities as a mailman, 
but he still walks and uses special shoes to get around.  
The examiner further stated that he suspects that the 
veteran is developing degenerative joint disease of the 
left knee possibly due to inequality of the two 
extremities and the fact that the veteran is carrying most 
of his weight on that side, but a determination was 
pending receipt of X-rays of the left knee to be done in a 
week.  He further stated that the veteran's right knee did 
not currently show any active inflammation, and no 
limitation in range of motion, and no further evaluation 
was warranted.  X-rays of the veteran's right foot, dated 
in August 1994, revealed no abnormalities.  X-rays of the 
veteran's right ankle, dated in August 1994, revealed five 
separate bone screws of the ankle joint to immobilize the 
joint, with apparent fusion of the distal tibia with the 
os talus, surgical transection of the distal fibula, and 
the distal end of the fibula was fused to the lateral 
aspect of the distal tibia.  X-rays of the veteran's right 
ankle, dated in January 1995, revealed extensive 
postoperative changes at the ankle, including arthrodesis 
of the tibiofibular joint, but the right ankle was 
otherwise negative.  X-rays of the veteran's right foot, 
dated in January 1995, disclosed irregularity in the 
proximal shaft of the proximal phalanx of the fourth toe, 
suggesting an undisplaced fracture, but the foot appeared 
otherwise normal.  Several screws were noted extending 
from the distal tibia in the talus with fusion of the 
talotibial joint.  X-rays of the veteran's left knee, 
dated in August 1995, revealed no abnormalities.  

A letter from the veteran's representative, received at 
the RO in February 1996, stated that the veteran sought 
service connection for a bilateral knee condition, noted 
that he had undergone surgery for a right knee condition 
in February 1995, asserted that surgery on his left knee 
was pending, and asked that the RO obtain those records 
from the VAMC, Columbia.  

A rating decision of March 1996 reduced the evaluation of 
the veteran's service-connected residuals of fracture, 
lateral and posterior malleoli, right ankle, with 
degenerative arthritis, right ankle, from 30 percent to 20 
percent disabling, effective July 1, 1996.  That rating 
decision further denied service connection for right and 
left knee disabilities as secondary to the veteran's 
service-connected residuals of fracture, lateral and 
posterior malleoli, right ankle, with degenerative 
arthritis, right ankle.  

A Supplemental Statement of the Case was issued on April 
3, 1996, addressing the issue of a rating in excess of 30 
percent for service-connected residuals of fracture, 
lateral and posterior malleoli, right ankle, with 
degenerative arthritis, right ankle.  

In an April 1996 letter to the RO, the veteran's 
representative requested a personal hearing before an RO 
Hearing Officer on the issue of entitlement to a rating in 
excess of 30 percent for service-connected residuals of 
fracture, lateral and posterior malleoli, right ankle, 
with degenerative arthritis, right ankle, effective July 
1, 1996. With that letter, he enclosed a VA Form 646.  In 
a May 1998 letter to the RO, the veteran's representative 
filed a Notice of Disagreement with the reduction of the 
evaluation for the veteran's service-connected residuals 
of fracture, lateral and posterior malleoli, right ankle, 
with degenerative arthritis, right ankle, effective July 
1, 1996, and the denial of service connection for right 
and left knee conditions.  In addition, he requested 
reconsideration of the denial of the veteran's claim for a 
rating in excess of 30 percent for service-connected 
residuals of fracture, lateral and posterior malleoli, 
right ankle, with degenerative arthritis, right ankle.  He 
asked that the RO obtain medical records from Dr. W.L.D, 
dated April 10, 1996, and records from the Greenville 
Hospital System from August 1982 in support of the 
veteran's claims.  

With the above communications, the veteran submitted 
medical records from Greenville Memorial Hospital (Dr. 
W.L.D.), dated in August 1982, showing that the veteran 
was admitted for a diagnostic arthroscopy and partial 
medial meniscectomy, right knee.  Other such records show 
that the veteran was seen in April 1996 for a second 
opinion as to whether his right and left knee problems 
might be associated with a right ankle fracture sustained 
while on active duty.  The reporting physician cited the 
inservice treatment for the veteran's right ankle 
fractures and the postservice treatment for that 
disability, including the 1994 fusion of the right ankle.  
He further cited the veteran's complaints of right knee 
effusion, and noted that in 1982, the veteran underwent a 
right knee medial meniscectomy, with only occasional 
discomfort since that procedure until December 1994, when 
his right knee locked, and he underwent a diagnostic 
arthroscopy.  The veteran further related that he had 
experienced some left knee discomfort, with popping and 
catching; that an August 1995 MRI showed a left knee 
medial meniscal tear; and that VA planned to do 
arthroscopic surgery in May 1996.  On examination, the 
veteran's right ankle appeared well fused and solid, with 
a slight foot inversion, but no excess motion in the mid-
and forefoot.  Good flexion and extension of the toes of 
the right foot was seen.  Good flexion and extension of 
the right knee was found from zero to 125 degrees of 
motion, with mild crepitus and some mild discomfort at the 
medial joint line, but no heat, erythema, or effusion, and 
stable on Lachman's, anterior drawer, and varus and valgus 
testing.  Examination of the left knee disclosed 1 to 2+ 
effusion, with no heat or erythema, zero to 128 degrees of 
flexion; medial and lateral joint line discomfort; a 
positive McMurray's sign for medial joint line discomfort; 
and stable on varus and valgus testing.  The impression 
was left knee medial possible lateral meniscal tear.  The 
reporting physician stated that it was possible that the 
veteran could have hurt his knees at the time of his right 
ankle fractures in 1969, but he had no medical records of 
an indicated knee examination at that time and did not 
know whether there was any effusion, swelling, contusions 
or other knee problems such as that.  He speculated that 
the force of the injury and the length of the fall could 
have caused knee problems.  

In a Statement in Support of Claim from the veteran, 
received in June 1996, he requested a temporary total 
(100%) disability rating under the provisions of 38 C.F.R. 
Part 4, § 4.30 for hospitalization and convalescence from 
May 1, 1996, to June 6, 1996, following left knee surgery 
at the VAMC, Columbia.  He enclosed a note from a VA 
physician showing that the veteran could return to work on 
June 7, 1996.  

A rating decision of August 1996 denied the veteran's 
claim for service connection for bilateral knee 
disabilities on a direct basis or as secondary to the 
veteran's service-connected right ankle disability.  In a 
note to the veteran in that rating decision, the RO 
informed him that a Notice of Disagreement was filed in 
May 1996 regarding the reduction in the rating for his 
service-connected right ankle disability, but noted that 
since the evaluation of his service-connected right ankle 
disability was already under appeal, the issue of the 
reduction in evaluation from 30 percent to 20 percent is 
considered part of the current appeal.  The veteran was 
notified of those determinations and of his right to 
appeal by RO letter of August 13, 1996, which enclosed a 
copy of that rating decision.

In November 1996, the veteran submitted additional 
evidence in support of his claims.  That evidence included 
duplicate copies of VA outpatient treatment records from 
the VAMC, Columbia, showing outpatient diagnostic 
arthroscopy of the right knee with partial medial 
meniscectomy on February 10, 1995, and duplicate copies of 
postoperative outpatient follow-up records, dated in July 
and August 1995.  In July 1995, the veteran also 
complained of left knee discomfort, and an entry in August 
1995 shows that magnetic resonance imaging (MRI) of the 
left knee was scheduled to rule out a meniscal tear.  X-
rays of the veteran's left knee, dated in August 1995, 
revealed no abnormalities.  In September 1995, a MRI of 
the left knee revealed an oblique linear decreased density 
in the posterior horn of the medial meniscus, indicative 
of a tear in the medial meniscus.  The anterior horn of 
the medial meniscus and the lateral meniscus were 
unremarkable, while the anterior and posterior collateral 
and lateral ligaments were intact, no evidence of bone 
contusion was seen, and there was no abnormality was seen 
in the medial and lateral collateral ligamentous 
structures.  The impression was tear in the posterior horn 
of the medial meniscus, with small knee joint effusion.  

VA outpatient treatment records from the VAMC, Columbia, 
show that in April and May 1996, the veteran complained of 
left knee pain, with intermittent effusion, popping and 
clicking.  No effusion was found, and the left knee was 
stable, with a negative Lachman's sign and motion from 
full extension to 100 degrees of flexion.   On May 1, 
1996, the veteran underwent an outpatient diagnostic 
arthroscopy and debridement of a medial meniscal tear and 
hypertrophic synovitis.  The operative report showed Grade 
I degenerative changes of the femoral condyles and tibial 
plateau, with no areas of Grade II degenerative changes, 
and all areas of synovitis were debrided.  The diagnosis 
was degenerative disease of the left knee. 

In October 1996, the veteran was seen for complaints of 
degenerative joint disease, particularly in the knees, and 
gave a history of joint pain since a fall in the service 
with a right ankle fracture.  He further complained of 
pain and stiffness in both hands, wrists and shoulders, 
improving with a hot shower but returning.  Examination 
revealed tender shoulders, wrists and fingers, with full 
range of motion throughout; a fused right ankle with 
tender knees but no effusion.  

A rating decision of August 1996 denied the veteran's 
claim for service connection for bilateral knee 
disabilities on a direct basis or as secondary to the 
veteran's service-connected right ankle disability.  In a 
November 1996 RO letter to the veteran, it was noted that 
he had been informed by RO letter of May 11, 1995, of the 
proposal to reduce the evaluation for his service-
connected right ankle disability from 30 percent to 20 
percent disabling, and that the proposed reduction had 
been completed, effective July 1, 1996.  He was informed 
of his right to appeal that decision.  

In a December 1996 letter from the veteran's 
representative, he asked that the veteran be notified of 
the rating decision of April 1995, finding that the 
October 26, 1979 rating decision was clearly and 
unmistakably in error regarding service connection for 
degenerative arthritis of the right knee.  He further 
asked that the veteran be notified of the rating decision 
of August 1996 which denied service connection for 
bilateral knee disabilities.  

A personal hearing on appeal was held in December 1996 
before an RO Hearing Officer.  The veteran testified that 
his current symptomatology warranted a higher rating for 
his service-connected right ankle disability, asked that 
his prior 30 percent rating for that disability be 
restored; and asked that a rating in excess of 30 percent 
be assigned for his service-connected right ankle 
disability.  He called attention to the frequency and 
severity of such symptoms, and his ongoing treatment at 
the VAMC, Columbia, and the VAMC, Greenville, since his 
last VA examination in August 1995.  He acknowledged that 
he continued to carry a mail route, and spends a lot of 
time on his feet, with consequent swelling of the legs, 
and that he is unable to engage in social and recreational 
pursuits because of his service-connected right ankle 
disability.  He further sought service connection for a 
rash of the right ankle stemming from the time he had a 
right ankle cast removed in March 1996, and indicated that 
he was currently being treated for that condition in the 
VAMC, Columbia, dermatology clinic.  A transcript of the 
testimony is of record.  

A Supplemental Statement of the Case, issued in December 
1996, continued the denial of a rating in excess of 30 
percent for service-connected residuals of fracture of the 
right ankle.  

In a January 1997 letter from the veteran's 
representative, he entered a Notice of Disagreement with 
the denial of service connection for a bilateral knee 
condition.  In an enclosed statement, the veteran asserted 
that in January 1969, he slipped while climbing a ship-
board ladder, and fell approximately 12 feet to the steel 
deck, sustaining a right ankle injury and cuts to his 
fingers.  He related that he was in so much pain due to 
his ankle injuries while hospitalized, and that he told 
the doctor that his knees bothered him, worse on the 
right, but was told that it would get better.  He further 
related that doctors had told him that it was very likely 
that his knees were damaged in the January 1969 fall.  He 
enclosed a drawing showing his fall.  

In a January 1997 RO letter, the veteran was notified that 
the rating decision of October 26, 1979, was clearly and 
unmistakably in error regarding service connection for 
degenerative arthritis of the right knee.  He was informed 
of his right to appeal that decision.  In a January 1997 
letter from the veteran's representative, he entered a 
Notice of Disagreement with the determination that the 
rating decision of October 26, 1979, was clearly and 
unmistakably in error regarding service connection for 
degenerative arthritis of the right knee.  A Statement of 
the Case was issued in February 1997 addressing the issue 
of service connection for bilateral knee disabilities.

In a January 1997 letter to his Congressman, the veteran 
requested his assistance with his claims for service 
connection and increased ratings.  He enclosed a copy of 
his earlier statement, in which he asserted that in 
January 1969, he slipped while climbing a ship-board 
ladder, and fell approximately 12 feet to the steel deck, 
sustaining a right ankle injury and cuts to his fingers; 
that he was in so much pain due to his ankle injuries 
while hospitalized; that he told the doctor that his knees 
bothered him, worse on the right, but was told that it 
would get better; and that doctors had told him that it 
was very likely that his knees were damaged in the January 
1969 fall.  He enclosed a drawing showing his fall.  

In his Substantive Appeal (VA Form 9), received in May 
1997, the veteran sought service connection for bilateral 
knee condition; took issue with the determination that the 
rating decision of October 26, 1979, was clearly and 
unmistakably in error regarding service connection for 
degenerative arthritis of the right knee; and asserted 
that the RO was not looking at all the evidence or 
considering evidence favorable to him.  He requested a 
hearing before a traveling Member of the Board.

A Board remand order of November 24, 1997, stated the 
issues on appeal as follows: Entitlement to service 
connection for left knee disability; entitlement to a 
separate compensable rating for a right knee disability; 
entitlement to restoration of a 30 percent rating for 
service-connected residuals of fracture, lateral and 
posterior malleoli, right ankle and right knee, with 
degenerative arthritis, currently evaluated as 20 percent 
disabling; and entitlement to an increased rating for 
service-connected residuals of fracture, lateral and 
posterior malleoli, right ankle and right knee, with 
degenerative arthritis, rated as 20 percent disabling from 
July1, 1996.  The Board remanded those issues to the RO 
with instructions to schedule the veteran's requested 
hearing before a traveling Member of the Board.

A March 1998 letter from the veteran's representative 
called attention the fact that the Board remand order of 
November 1997 included a conclusion that service 
connection was in effect for a right knee disability, and 
asked that all issues on appeal be reconsidered by the RO.  
He enclosed an undated letter from a private orthopedist, 
(Dr. J.D.D.), who asserted that the veteran had sought an 
evaluation of his knees, presenting a large volume of 
records from the service department and the VA.  He 
stated, in summary, that in 1969, the veteran had fallen 
from a ladder; that he sustained a trimalleolar fracture 
of the right ankle, with open reduction and internal 
fixation; that he was hospitalized and subsequently placed 
on light duty for 18 months following that ankle fracture; 
and that he was subsequently discharged from service 
because he was unable to resume full unrestricted duty.  
He further cited the veteran's statement that in the early 
1970's, he began to notice difficulty with both knees and 
that over the course of several years, he had undergone 
arthroscopies of both knees with findings on the right 
side of osteochondral loose bodies, a January 1997 
arthroscopy showing Grade I to Grade II degenerative 
changes in his left knee and a degenerative tear in his 
medial meniscus, and a successful right ankle fusion in 
1994.  

Examination revealed a full range of motion in both knees, 
with palpable crepitation, particularly on the medial 
joint line in the left knee and at the patellofemoral 
joint in both knees.  He experienced pain on standing from 
a squatting position due to his ankle fusion, with 
crepitation at the patellofemoral joint.  His knees were 
"perfectly stable", with no evidence of ligamentous injury 
to the knees, and there was a full range of motion in both 
hips, with no suggestion of any hip injury.  He had a 
well-fused right ankle.  The reporting orthopedist noted 
that the veteran wanted him to write a report  which 
linked his current knee problems to his inservice right 
ankle fractures.  To that point, the reporting physician 
noted that the veteran had played high school football for 
one year, and denied sustaining any injury; that he had no 
knee symptoms when he entered service; that he suffered a 
very significant fall with trimalleolar fracture of the 
right ankle that put him in a significantly limited level 
of activity for an extended period of time; and that while 
his knee symptoms did not begin precisely at the time of 
the accident, they began at a relatively short period of 
time after that fall and certainly at a somewhat earlier 
age than one would ordinarily expect to see unless there 
had been some sort of traumatic episode.  He related that 
he had told the veteran that he wished that there was some 
concrete information that would answer the question one 
way or the other, but he did not think that such 
information was present.  He stated that it was clear that 
the veteran had had significant degenerative joint disease 
in both knees which would continue.  

A Supplemental Statement of the Case was issued in March 
1998, addressing the issues as characterized by the Board 
in its November 1997 remand order. 

The veteran appeared and testified at a April 1999 hearing 
held at the RO before the undersigned traveling Member of 
the Board.  The veteran clarified the issues to include 
entitlement to service connection for left knee 
disability; entitlement to a separate compensable rating 
for a right knee disability; entitlement to restoration of 
a 30 percent rating for service-connected residuals of 
fracture, lateral and posterior malleoli, right ankle and 
right knee, with degenerative arthritis, currently 
evaluated as 20 percent disabling; and entitlement to an 
increased rating for service-connected residuals of 
fracture, lateral and posterior malleoli, right ankle and 
right knee, with degenerative arthritis, rated as 20 
percent disabling from July1, 1996.  The veteran testified 
that he had no preservice knee injuries; that he had nor 
sustained any injuries while playing high school football; 
that no defects were found on his service entrance 
examination; that he injured his left knee aboard ship in 
January 1969, at the same time he hurt his right ankle; 
that he was bruised and banged up; and that he was treated 
for those injuries at the Navy Hospital in Charleston, 
where he underwent surgery for his ankle.  He further 
related that the treating physician didn't look at 
anything but his ankle; that he was having problems with 
his knees at the time he was separated from service; and 
that he had continued to have problems with his knees, 
requiring operations.  He reported treatment at the VAMC, 
Columbia, and at the VA outpatient clinic, Greenville, and 
examination by Dr. J.D.D. in December 1997, asserting that 
Dr. J.D.D. stated that his left knee looked as if it could 
have been injured in a fall like the one he had in 1969.  
The veteran subsequently testified that the most serious 
injury was to his right knee, rather than the left, but he 
was aware that both his knees were hurt and it became 
steadily worse; that he was hospitalized for about six 
months, but spent 18 months in the hospital, working 
there, and was never able to return to full duty on his 
ship, and was subsequently separated from service.  He 
related the symptoms of his left and right knee problems, 
and described the procedures for treatment of his knee 
problems, noting that he was seen at the Oakwood 
Orthopedic Clinic in 1982, and that he was currently being 
seen solely at the VAMC, Columbia.

The veteran further testified that he was a letter carrier 
for the U.S. Postal Service; that his work caused 
worsening of his right knee problems; that he experienced 
right knee pain, swelling and limitation of motion from 
the 1970's to the present; and his right ankle had been 
fused in 1994, with screws, and that he currently had no 
motion in his right ankle; that he gets cramps and muscle 
spasms in the right calf muscle; that he had adjusted his 
mail route to make it easier on his right ankle; that he 
wears an ankle brace and a built-up shoe because his right 
leg is shorter than the left; that his right ankle 
disability keeps him from participating in games, 
basketball, and stuff like that; and that he is unable to 
work overtime because of his service-connected right ankle 
disability.  A transcript of the testimony is of record.  

A Board remand order of July 1999 remanded the issues of 
entitlement to service connection for left knee 
disability; entitlement to a separate compensable rating 
for a right knee disability; entitlement to restoration of 
a 30 percent rating for service-connected residuals of 
fracture, lateral and posterior malleoli, right ankle and 
right knee, with degenerative arthritis, currently 
evaluated as 20 percent disabling; and entitlement to an 
increased rating for service-connected residuals of 
fracture, lateral and posterior malleoli, right ankle and 
right knee, with degenerative arthritis, rated as 20 
percent disabling from July 1, 1996, to the RO for 
additional development.  

That Remand order further noted that the May 1996 rating 
decision which determined that the October 1979 rating 
decision finding that the grant of service connection for 
right knee degenerative arthritis was clearly and 
unmistakably in error constituted a severance of service 
connection for that disability, which had been in effect 
for 10 or more years, without a showing of fraud or 
insufficiency of the veteran's service, in contravention 
of 38 U.S.C.A. § 1159 and 38 C.F.R. § 3.957.  The Board 
found that within one year of notification to the veteran 
of the proposal to sever service connection for 
degenerative arthritis of the right knee, he expressed the 
belief that he was still entitled to service connection 
for degenerative arthritis of the right knee, thus 
constituting a Notice of Disagreement.  The RO was 
directed to review the issue of whether severance of 
service connection for degenerative arthritis of the right 
knee was warranted and, if found to be proper, to fully 
develop the issue of severance of service connection for 
degenerative arthritis of the right knee, to include 
issuance of a Statement of the Case discussing the 
provisions of 38 U.S.C.A. § 1159 and 38 C.F.R. § 3.957.

In addition, that Remand order further directed the RO to 
obtain all private or VA medical records regarding the 
disabilities at issue not already secured and associated 
with the claims folder; to schedule a VA orthopedic 
examination to determine the current nature and extent of 
the veteran's service-connected residuals of fracture, 
lateral and posterior malleoli, right ankle and right 
knee, with degenerative arthritis, as well as the nature 
and etiology of all disorders of the veteran's right knee, 
right ankle, and left knee, to include certain specified 
opinions and consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and to consider whether separate rating s would be 
warranted regarding the veteran's service-connected right 
ankle and right knee disabilities pursuant to the Office 
of the General Counsel Opinions VAOPGCPREC 23-97 and 
VAOPGCPREC 09-98.  That Remand order further noted that at 
his December 1996 hearing, the veteran claimed service 
connection for a skin rash, and that in a April 1997, 
statement, the veteran had asserted that his right hip 
bothered him because his right leg was shorter that the 
left following his right leg surgeries, and that the RO 
had not adjudicated those issues had not been adjudicated.  
Those issues were referred to the RO for adjudication.

By RO letter of October 25, 1999, the veteran was asked to 
identify all VA and non-VA health care providers who had 
treated him for a right knee, left knee and right ankle 
disability, and to complete and submit medical records 
release authorizations (VA Forms 21-4142) for all such 
non-VA private health care providers. The veteran reported 
no non-VA treatment for the disabilities at issue, but 
called attention to his need to wear a built-up show and 
his right hip symptoms.  He indicated that he had been 
treated for his right knee complaints at the VA outpatient 
clinic, Greenville, in 1978, 1979, 1980, 1981 and 1982.  
An RO inquiry to the VA outpatient clinic, Greenville, for 
treatment records of the veteran from January 1978 to 
December 31, 1982, received a response that there were no 
outpatient treatment records of the veteran at that 
facility from January 1978 through December 31, 1998, or 
from May 4, 1979 to December 31, 1982.  A response to that 
request from the VAMC, Columbia, showed that there were no 
treatment records of the veteran at that facility from 
January 1978 through December 31, 1998, and that the 
veteran's treatment record at that facility began in May 
1991.

A report of VA orthopedic examination, conducted in 
January 2000, cited the examiner's review of the veteran's 
claims folder and pertinent portions of the Board's July 
1999 Remand order.  The examiner noted the veteran's 
history of a fracture of the right ankle sustained while 
in service in 1969, with subsequent severe pain, and his 
fusion of the right ankle in 1994.  He further noted the 
veteran's contention that he had bilateral knee pain, with 
arthroscopies of both knees, two on the right and one on 
the left, and that his left knee bothers him more than the 
right.  
Examination of the right lower extremity disclosed that 
the veteran had well-healed surgical scars of the right 
ankle posteriorly as well as medially; that he had no 
motion of the right ankle due to his previous fusion; that 
his right foot was noted to be fixed in a plantigrade 
position to the floor; and that he had very limited 
subtalar motion, but demonstrated normal toe flexion and 
extension.  Palpation over the anterolateral aspect of the 
ankle, the posteromedial aspect of the ankle, the medial 
joint line and the medial femoral condyle on the right 
elicited complaints of pain, and his right knee had a 1+ 
effusion.  On the left, palpation over the medial joint 
line and the lateral patellofemoral joint elicited 
complaints of pain.  His knees were stable to varus and 
valgus stress, and he had a negative Lachman's sign, a 
negative posterior drawer's sign and a negative step-of 
test, bilaterally, and his left knee had a 2+ effusion.  
Range of motion was from zero to 120 degrees, bilaterally, 
with pain at the extremes of flexion.  The examiner 
expressed the opinions that the veteran had a post-
traumatic arthritis of the right ankle requiring fusion of 
the ankle joint in 1994, and expressed the opinion that 
the veteran had very little ankle motion and clinically 
appeared to be fused, pending review of his X-rays.  He 
further found that the veteran had bilateral knee pain, 
worse on the left than the right, very possibly consistent 
with added stress to the left knee because of his injury 
to the right ankle; that the veteran's complaints and the 
clinical findings were consistent with a cartilage 
disorder and/or arthritis problems in the knees; that the 
veteran appeared to be limited in his daily activities 
such as ambulation because of the injury sustained to his 
right ankle; and that he has very limited motion of the 
right ankle because of the fusion, but had obtained  
relief from pain.  The examiner further stated that the 
veteran's left knee symptoms were consistent with a 
cartilage disorder and/or arthritis problems in the knees; 
that it was definitely possible that because of the 
veteran's injury to his right ankle injury and his altered 
gait, he was putting additional and abnormal stress on his 
left knee; and that while such was difficult to confirm, 
it was just as likely as not that the veteran's left knee 
problems were related to his right ankle injury and his 
altered gait.  X-rays disclosed minimal degenerative 
disease and fluid in the each knee joint; arthrodesis of 
the right ankle joint, with degenerative disease in the 
talocalcaneal articulation; multiple metallic screws 
transfixing the fused ankle joint; and a break in 
continuity of the distal fibula.  

A rating decision of February 2000, granted service 
connection for a right knee disability, evaluated as 10 
percent disabling, effective February 7, 1996; granted 
secondary service connection for a left knee disability, 
evaluated as 10 percent disabling, effective February 7, 
1996; restored the 30 percent evaluation for residuals of 
fracture, right ankle, effective July 1, 1996; denied a 
rating in excess of 30 percent for residuals of fracture, 
right lateral and posterior malleoli, prior to July 1, 
1996; and deferred a decision on the issues of service 
connection for disability of the right hip and for a skin 
disorder due to surgery of the right ankle pending further 
VA examination.

The veteran was notified of those determinations and of 
his right to appeal by RO letter of March 1, 2000.  A 
Supplemental Statement of the Case issued in March 2000, 
notified him of the issues addressed, the additional 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations, the decisions reached, and 
the reasons and bases for those decisions.  The veteran 
submitted a response stating that he was not satisfied 
with those determinations, and asked that his appeals be 
returned to the Board for further review.

A report of VA orthopedic examination, conducted in March 
2000, cited the veteran's complaints of right hip pain 
since having his right ankle fused in 1994, worse on 
walking.  Examination revealed painless motion of both 
hips, with internal rotation to 20 degrees and external 
rotation to 30-35 degrees, bilaterally.  Hip flexion was 
to approximately 120 degrees, bilaterally, while palpation 
over the right sacroiliac joint and the overlying tissue 
elicited complaints of pain, and the figure four test was 
consistent with sacroiliac pain and soft tissue pain.  
When placed in the left lateral decubitus position and 
abducting the right hip, as well as when flexing the right 
hip, the veteran complained of some discomfort in the 
sacroiliac region, consistent with sacroiliac dysfunction 
and soft tissue pain.  No skin rash was found on the 
veteran's lower extremities, and the veteran stated that 
he was no longer bothered by skin rash.  X-rays of the 
left hip revealed no significant degenerative disease of 
the left hip, while X-rays of the right hip disclosed that 
the bony structures were intact, with no significant 
degenerative disease of the right hip, and normal bony 
mineralization.  The impression was no significant 
degenerative changes of the right and left hips.  The 
diagnoses were sacroiliitis on the right side secondary to 
an abnormal gait, but the examiner stated that he did not 
believe that this was a long term chronic condition, but 
felt that his pain in the right sacroiliac area was due to 
his abnormal gait from his right ankle fusion, and that 
such could be managed by conservative measures.  

A rating decision of April 2000 denied service connection 
for a skin disorder, and denied service connection for a 
right hip disability as secondary to a service-connected 
shortening of the right leg.  An RO letter of May 1, 2000, 
notified the veteran of those determinations and of his 
right to appeal.  The case was returned to the Board in 
July 2000 for further appellate consideration.  The 
veteran has not submitted a Notice of Disagreement with 
the rating decision of April 2000 denying service 
connection for a skin disorder and for a right hip 
disability as secondary to a service-connected shortening 
of the right leg.

A Board remand order of October 2000 noted that the 
restoration of the 30 percent rating for residuals of a 
right ankle fracture, effective July 1, 1996, constituted 
a complete grant as to that issue; that the RO had granted 
service connection for a left knee disability and a right 
knee disability, constituting complete grants of the 
benefits sought as to those disabilities; and that the 
only issue in appellate status was that of a rating in 
excess of 30 percent for service connected residuals of 
fracture, right lateral and posterior malleoli.  The Board 
further noted that on Remand, the RO had established that 
additional VA outpatient treatment records of the veteran 
after July 1996 were available at the VAMC, Columbia, but 
had not been obtained.  The sole remaining issue in 
appellate status was that of entitlement to a rating in 
excess of 30 percent for service connected residuals of 
fracture, right lateral and posterior malleoli, was 
remanded to the RO to obtain the VA outpatient treatment 
records of the veteran after July 1992 from the VAMC, 
Columbia; to obtain any additional VA or non-VA treatment 
records pertaining to the veteran's service connected 
residuals of fracture, right lateral and posterior 
malleoli, during the period from July 1992 to the present; 
to return the claims folder with the additional evidence 
obtained to the previous VA orthopedic examiner with a 
request that he review the additional evidence obtained 
and state whether such evidence would change the opinions 
stated in his report or, if that examiner were not 
available, to request a review of the veteran's records 
and the previous VA examinations by another qualified VA 
orthopedic examiner, and an opinion for completion of 
those actions ; and for readjudication of the issue of 
entitlement to a rating in excess of 30 percent for 
service connected residuals of fracture, right lateral and 
posterior malleoli; and for issuance of a Supplemental 
Statement of the Case addressing that issue.  

By RO development letter of December 12, 2000, the veteran 
was asked to identify all private health care providers 
who had treated him for his service-connected residuals of 
fracture, right lateral and posterior malleoli, and to 
complete and submit medical records release authorizations 
(VA Forms 21-4142) for all such non-VA private health care 
providers.  The veteran failed to respond to that inquiry, 
and another RO development letter of February 23, 2002, 
repeated that request.  Another RO letter to the veteran, 
dated February 23, 2002, informed the veteran of the 
provisions of the VCAA, including VA's duty of 
notification and assistance to the veteran.  

The RO obtained copies of the veteran's complete VA 
outpatient treatment records from the VAMC, Columbia, from 
May 1991 to the present, and associated those records with 
the veteran's claims folders.  The case was sent to the 
VAMC, Columbia, for the compliance with the Board's remand 
order of October 16, 2000.  

The record shows that the previous VA orthopedic examiner 
was not available, and that a review of the veteran's 
records and the previous VA examinations by another 
qualified VA orthopedic examiner was conducted in May 
2002.  Following that review, a May 2002 report from a VA 
orthopedic physician stated that he had reviewed the 
veteran's claims folders in great detail, including the VA 
outpatient treatment records dated subsequent to July 
1992, as well as the previous reports of VA orthopedic 
examinations; that it was his opinion that nothing in 
those records would result in any change in the opinions 
previously stated in those prior examinations; that he 
totally concurred and agreed with the opinions and 
diagnoses stated by the previous VA orthopedic examiner; 
and that no further examination was warranted.  

A Supplemental Statement of the Case, issued in August 
2002, informed the veteran of the issue addressed, the 
additional evidence considered, the adjudicative actions 
taken, the pertinent law and regulations, the decision 
reached, and the reasons and bases for that decision.  The 
veteran was notified by RO letter of October 29, 2002, 
that his case was being returned to the Board, and of his 
right to submit additional evidence, request a hearing 
before the Board, or change his representative, and of the 
time limit for taking those actions.  No further 
communication was received from the veteran.  

II.  Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and 
symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7 (2002).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, as in the instant appeal, 
the present level of disability is of primary importance.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  However, the evaluation of the same 
disability under various diagnoses is to be avoided. 
See 38 C.F.R. § 4.14;  Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2002).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, 
the dorsal vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the 
spine. The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits 
such manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Under the Diagnostic Code 5010, arthritis due to trauma 
and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific 
joint or joints involved.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Ankylosis of an ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion or eversion deformity 
will be rated as 40 percent disabling; while ankylosis of 
an ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 
degrees will be rated as 30 percent disabling; and 
ankylosis of an ankle in plantar flexion less than 30 
degrees will be rated as 20 percent disabling.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5270 (2002). 

Limited motion of an ankle which is marked will be rated 
as 20 percent disabling, while limited motion of an ankle 
which is moderate will be rated as 10 percent disabling.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5271 (2002). 

Ankylosis of a subastragalar or tarsal joint, in poor 
weight-bearing position, will be rated as 20 percent 
disabling; and as 10 percent disabling when in good 
weight-bearing position.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5272 (2002).  

Malunion of the os calcis or astragalus, with marked 
deformity, will be rated as 20 percent disabling; and with 
moderate deformity, as 10 percent disabling.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5273 (2002).  

Astragalectomy will be rated as 20 percent disabling.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5274 (2002).  

Impairment of the tibia and fibula, manifested by nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace, will be rated as 40 percent disabling; and when 
manifested by malunion of the tibia and fibula, with 
marked knee or ankle disability, as 30 percent disabling.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5262 (2002).  

The veteran's service-connected residuals of fracture, 
right lateral and posterior malleoli, are currently rated 
as 30 percent disabling under the provisions of 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5262 (2002).  That 
evaluation has been in effect since July 1, 1994, the date 
of termination of his temporary total (100%) rating under 
the provisions of 38 C.F.R. Part 4, § 4.30 following his 
right ankle fusion, and was based upon clinical findings 
of advanced degenerative joint disease of the right tibia 
and talar joint, tenderness over the fibula and tibia with 
mild swelling, limitation of motion to 10 degrees on 
dorsiflexion and 30 degrees on plantar flexion, and marked 
ankle disability requiring a brace and flexion stop.  

As noted, where entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, as in the instant appeal, the present level 
of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's service-connected postoperative residuals of 
fracture, lateral and posterior malleoli, right ankle, are 
currently manifested by well-healed, nontender surgical 
scars; an abnormal gait; the regular use of an ankle 
brace; pain to palpation over the anterolateral and 
postmedial aspects of the ankle; tenderness in the medial 
joint line and medial femoral condyle; impairment of the 
tibia and fibula, and malunion with marked ankle 
disability; fusion of the right ankle joint, with the foot 
in plantigrade position to the floor; multiple metallic 
screws transfixing the fused ankle joint, with a break in 
the continuity of the continuity of the distal fibula;  
X-ray evidence of degenerative joint disease in the 
talocalcaneal articulation; occasional exacerbations of 
pain on use; and impairment of function on ambulation.  

The Board has considered potentially applicable diagnostic 
codes which might provide a rating in excess of the 
currently assigned 30 percent rating under Diagnostic Code 
(DC) 5262.  However, the medical evidence of record does 
not demonstrate ankylosis of the veteran's right ankle in 
plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity, such as to 
warrant assignment of an increased rating of 40 percent, 
nor is there objective clinical evidence of ankylosis of 
the veteran's right ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 
degrees and 10 degrees, such as to warrant assignment of a 
30 percent rating under that diagnostic code.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5270 (2002). 

The maximum rating available for limited motion of an 
ankle when marked is 20 percent under DC 5271; while 
ankylosis of a subastragalar or tarsal joint, in poor 
weight-bearing position, will be rated as 20 percent 
disabling under DC 5272; malunion of the os calcis or 
astragalus, with marked deformity, will be rated as 20 
percent disabling under DC 5273; and astragalectomy will 
be rated as 20 percent disabling under DC 5274.  None of 
those conditions are clinically shown, and evaluation 
under any of those diagnostic codes would not provide an 
evaluation in excess of the currently-assigned 30 percent 
rating for the veteran's service-connected right ankle 
disability.  

As noted, impairment of the tibia and fibula, manifested 
by nonunion of the tibia and fibula, with loose motion, 
requiring a brace, will be rated as 40 percent disabling; 
and when manifested by malunion of the tibia and fibula, 
with marked knee or ankle disability, as 30 percent 
disabling.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5262 (2002).  In the instant appeal, the record does not 
show nonunion of the tibia and fibula, requiring a brace.  
Instead, the veteran's right tibia and fibula are 
transfixed by multiple metallic screws, and that his right 
ankle is fused and without motion. 


The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45 must be considered.  The Court also held 
that, when a Diagnostic Code does not subsume  38 C.F.R. 
§§ 4.40 and 4.45, as in this case, those provisions are 
for consideration, and that the rule against pyramiding 
set forth in  38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The Board has considered the provisions of 38 C.F.R. Part 
4, §§ 4.40, 4.45, and 4.59, as required by the Court.  The 
veteran has testified that his February 1994 fusion of the 
right ankle caused a significant improvement in the right 
ankle pain he previously experienced, while noting that he 
continues to have some pain and some swelling.  The VA 
outpatient treatment records show that no swelling or 
effusion of the right ankle was shown in April 2000 or in 
April 2001, and that in September 2001, his right ankle 
was asymptomatic.  The most recent VA outpatient treatment 
records reflect no specific treatment for right ankle 
symptoms, and the veteran reports that he continues to 
work on a full-time basis as a mail carrier, but is unable 
to work available overtime.  

As previously noted, under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  The record in this case does not 
establish that the veteran has any limitation 


of right ankle motion caused by traumatic or degenerative 
arthritis.  Rather, his right ankle is fused, resulting in 
fixation in a plantigrade position to the floor.  While 
the veteran has testified on one occasion that he 
experiences muscle spasm in the right calf, there is no 
objective confirmation of swelling or muscle spasm, and no 
satisfactory evidence of painful motion, or of any motion 
whatsoever in his service-connected right ankle, such as 
to warrant a separate rating for arthritis.  

The Board finds that the current 30 percent evaluation 
adequately reflects the impairment stemming from the 
veteran's service-connected postoperative residuals of 
fracture, right lateral and posterior malleoli, right 
ankle, with degenerative joint disease in the 
talocalcaneal articulation.  

Based upon the foregoing, the Board finds that a rating in 
excess of 30 percent for the veteran's service-connected 
postoperative residuals of fracture, right lateral and 
posterior malleoli, right ankle, with degenerative joint 
disease in the talocalcaneal articulation, is not 
warranted.  Accordingly, the appeal for a rating in excess 
of 30 percent for the veteran's service-connected 
postoperative residuals of fracture, right lateral and 
posterior malleoli, right ankle, with degenerative joint 
disease in the talocalcaneal articulation, is denied.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted immediately above, 
an exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  With respect to employment, 
the most recent evidence of record shows that the veteran 
was working, mostly on his feet, as a mail carrier.  This 
evidence obviously is not consistent with marked 
interference with employment.  There is no evidence which 
suggests otherwise.  As for hospitalization, it does not 
appear that the veteran has been hospitalized as an 
inpatient for his right ankle disability since undergoing 
a right ankle fusion in February 1994.  In addition, there 
is no evidence of an exceptional or unusual clinical 
picture.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional or 
unusual disability picture.  See Moyer v. Derwinski, 2 
Vet,. App. 289, 293 (1992);  see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities 
are impaired].  In essence, the Board finds that the 
evidence does not show that the veteran's service-
connected right ankle disability causes marked 
interference with employment or results in frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is 
no other evidence, clinically or otherwise, which 
demonstrates or even suggests anything exceptional or 
unusual about the veteran's service-connected right ankle 
disability which is not contemplated in the criteria in 
the VA Schedule for Rating Disabilities.  Accordingly, the 
Board determines that the assignment of an extraschedular 
rating  pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.   

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is 
not in equipoise, or evenly balanced, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER

A rating in excess of 30 percent for the veteran's 
service-connected postoperative residuals of fracture, 
right lateral and posterior malleoli, right ankle, with 
degenerative joint disease in the talocalcaneal 
articulation, is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

